DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a head up display, comprising: a first light pipe comprising a first elongated face, a second elongated face, a third elongated face, and a fourth elongated face, the first elongated face extending in a first direction and coplanar with the second elongated face, the first light pipe comprising a first input grating configured to couple light into the first light pipe, the first light pipe comprising at least one first turning grating or first mirror array configured to expand a pupil in the first direction; and a waveguide combiner configured to expand the pupil in a second direction perpendicular to the first direction and comprising an output grating, wherein the light enters the first light pipe in a third direction and the light leaves the waveguide combiner in the third direction and the third direction is perpendicular to the first direction and the second direction, classified in G02B27/0081.
II. Claims 9-13, drawn to a method of providing information to a user, the method comprising: directing light from an image source in a first direction perpendicular to the first direction with a first grating in a first light pipe; propagating the light down the first light pipe and a second light pipe attached the first light pipe and expanding a pupil in the first direction; and providing the light from the second light pipe to a waveguide combiner using a turning grating, wherein the waveguide combiner is configured to , classified in G02B6/0028.
III. Claims 14-20, drawn to a head up display system, comprising: at least one light pipe comprising an input grating and a turning grating, wherein the light travels down the light pipe as a spiral ray, wherein the light pipe is configured to expand a pupil in a first direction; and a waveguide combiner, the at least one light pipe propagates the light into the waveguide combiner from the light pipe via the turning grating, the waveguide combiner comprises an output grating and the waveguide combiner configured to expand the pupil in a second direction perpendicular to the first direction., classified in G02B27/0172.
The inventions are independent or distinct, each from the other because:
Inventions I, III and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus claimed can be used to practice another and materially different process such as one that does not provide information to a user.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the have a materially different design.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Applicant’s representatives on 2/4/21 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872